HENLEY, Chief Justice
(concurring in part and dissenting in part).
I concur in the decision that the trustees are entitled to recover additional compensation, but find myself unable to agree with, and therefore respectfully dissent from, the holding that fees and expenses of attorneys for the trustees may be paid from the trust funds in this particular case.
For all practical purposes, the sole purpose of this litigation is to determine whether or not the trustees are entitled to additional compensation. It is a dispute between the trustees and the State, a simple dispute over which of the litigants is entitled to $190,730, the former claiming that they are entitled to the additional compensation and the latter claiming the contrary. In these circumstances, I see no logical reason for making a difference between these litigants and others. I would hold that the litigants should bear their own expense of litigation; that these trustees are not entitled to have the expenses of this litigation paid from the trust funds.
The theory that the settlement of this dispute in anywise relates to the administration of the trust and comes within the rule announced in the Hereford case, and other cases cited in the principal opinion, is, to me, a fiction. This litigation was not indispensable to the administration of the trust, except in the very limited and insignificant sense that it was necessary to settle a dispute between these parties as to whether the trustees would be paid additional compensation and, because all the funds were in the trustees’ hands, whether, in the process of a final act of administration, the trustees would pay all or only a part of the trust funds to the beneficiary. In final analysis, it was indispensable only to a determination of whether the trust estate was indebted to the trustees. This conflict between the interest of the trustees on the one hand and that of the trust estate on the other should alone, if for no other reason, preclude the payment of the trustees’ litigation expenses from funds of the trust.